DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Knee prosthesis tibial componentry including: a bearing insert defining a superior condyle articular surface and a planar inferior bearing surface; and a tray having a platform defining a superior bearing surface, wherein the tray includes a quadrant of retention buttresses having anterior and posterior buttresses, each extending superiorly with respect to the superior bearing surface and extending in from a peripheral edge of the superior bearing surface, wherein the insert comprises a quadrant of spaced apart retention recesses having anterior and posterior recesses, each recessed superiorly with respect to the inferior bearing surface and extending in from a peripheral edge of the inferior bearing surface, wherein the buttresses and recesses define bearing faces that tightly bear against each other in a transverse plane both mediolaterally and anteroposteriorly to retain the insert to the tray, wherein the buttresses are spaced apart mediolaterally to allow an anteroposterior channel therebetween across the platform to accommodate a continuous anteroposterior portion of the insert and to allow a posterior bearing surface between the posterior buttresses; and wherein the buttresses are spaced apart anteroposteriorly to allow a mediolateral channel across the platform to accommodate a continuous mediolateral portion of the insert.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774